Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing NATIONWIDE MUTUAL FUNDS Nationwide China Opportunities Fund Nationwide Emerging Markets Fund Nationwide Global Financial Services Fund Nationwide Global Utilities Fund Nationwide Health Sciences Fund Nationwide Hedged Core Equity Fund Nationwide International Growth Fund Nationwide Leaders Fund Nationwide Market Neutral Fund Nationwide Mid Cap Growth Leaders Fund Nationwide Natural Resources Fund Nationwide Optimal Allocations Fund: Defensive Nationwide Optimal Allocations Fund: Growth Nationwide Optimal Allocations Fund: Moderate Nationwide Optimal Allocations Fund: Moderate Growth Nationwide Optimal Allocations Fund: Specialty Nationwide Small Cap Fund Nationwide Small Cap Core Fund Nationwide Small Cap Growth Opportunities Fund Nationwide Small Cap Leaders Fund Nationwide Small Cap Value Fund Nationwide Tax-Free Income Fund Nationwide Technology and Communications Fund Nationwide U.S. Growth Leaders Fund Nationwide U.S. Growth Leaders Long-Short Fund Nationwide Worldwide Leaders Fund Supplement Dated June 9, 2008 to the Prospectuses Dated February 28, 2008, as amended Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectuses. On May 5, 2008 and June 6, 2008, shareholders of the following series of Nationwide Mutual Funds (the Funds) approved an Agreement and Plan of Reorganization dated as of March 14, 2008 (the Plan) under which each such Fund will be reorganized (the Reorganization) with and into a corresponding, newly-created series of Aberdeen Funds, a Delaware statutory trust (each an Aberdeen Fund) as designated below: Nationwide Mutual Funds Aberdeen Funds Nationwide China Opportunities Fund Aberdeen China Opportunities Fund Nationwide Emerging Markets Fund Aberdeen Developing Markets Fund Nationwide Global Financial Services Fund Aberdeen Global Financial Services Fund Nationwide Global Utilities Fund Aberdeen Global Utilities Fund Nationwide Health Sciences Fund Aberdeen Health Sciences Fund Nationwide Hedged Core Equity Fund Aberdeen Hedged Core Equity Fund Nationwide International Growth Fund Aberdeen International Equity Fund Nationwide Leaders Fund Aberdeen Select Equity Fund Nationwide Market Neutral Fund Aberdeen Market Neutral Fund Nationwide Mid Cap Growth Leaders Fund Aberdeen Select Mid Cap Growth Fund Nationwide Natural Resources Fund Aberdeen Natural Resources Fund Nationwide Optimal Allocations Fund: Defensive Aberdeen Optimal Allocations Fund: Defensive Nationwide Optimal Allocations Fund: Growth Aberdeen Optimal Allocations Fund: Growth Nationwide Optimal Allocations Fund: Moderate Aberdeen Optimal Allocations Fund: Moderate Nationwide Optimal Allocations Fund: Moderate Growth Aberdeen Optimal Allocations Fund: Moderate Growth Nationwide Optimal Allocations Fund: Specialty Aberdeen Optimal Allocations Fund: Specialty Nationwide Small Cap Fund Aberdeen Small Cap Fund Nationwide Small Cap Core Fund Aberdeen Small Cap Opportunities Fund Nationwide Small Cap Growth Opportunities Fund Aberdeen Small Cap Growth Fund Nationwide Small Cap Leaders Fund Aberdeen Select Small Cap Fund Nationwide Small Cap Value Fund Aberdeen Small Cap Value Fund Nationwide Tax-Free Income Fund Aberdeen Tax-Free Income Fund Nationwide Technology and Communications Fund Aberdeen Technology and Communications Fund Nationwide U.S. Growth Leaders Fund Aberdeen Select Growth Fund Nationwide U.S. Growth Leaders Long-Short Fund Aberdeen Equity Long-Short Fund Nationwide Worldwide Leaders Fund Aberdeen Select Worldwide Fund The effective date of the Reorganization is anticipated to be June 23, 2008 at 9:00 a.m., at which time shareholders of the Funds would become shareholders of the corresponding Aberdeen Fund. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE
